Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932) the evidence adduced at trial proved, beyond a reasonable doubt, the defendant’s guilt of robbery in the first degree and burglary in the first degree.
We reject the defendant’s contention that it was error to admit into evidence testimony by a neighbor of the complaining witness that the latter, while prostrate in the hallway, and bleeding from multiple head wounds and an arm wound told her that the defendant was one of the people who had robbed him. The complaining witness’s testimony established that he had crawled across the hallway to his neighbor’s apartment, after being beaten to the ground by the robbers, and, after speaking with his neighbors, passed out. These circumstances indicate that the statement that the defendant was one of the robbers was made by the complaining witness when he was under the stress of the excitement caused by the robbery, without having had time for studied reflection (see, People v Edwards, 47 NY2d 493), and the statement was properly admitted as an excited utterance (see, Richardson, Evidence § 281 [Prince 10th ed]).
The defendant’s other contentions are either unpreserved or without merit. Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.